
	
		I
		112th CONGRESS
		1st Session
		H. R. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Reichert (for
			 himself, Mr. McDermott,
			 Mr. Inslee,
			 Mr. Dicks, and
			 Mr. Smith of Washington) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the Alpine Lakes Wilderness in the State of
		  Washington, to designate the Middle Fork Snoqualmie River and Pratt River as
		  wild and scenic rivers, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Alpine Lakes Wilderness Additions and
			 Pratt and Middle Fork Snoqualmie Rivers Protection
			 Act.
		2.Expansion of Alpine
			 Lakes Wilderness
			(a)In
			 GeneralThere is designated
			 as wilderness and as a component of the National Wilderness Preservation System
			 certain Federal land in the Mount Baker-Snoqualmie National Forest in the State
			 of Washington comprising approximately 22,173 acres that is within the Proposed
			 Alpine Lakes Wilderness Additions Boundary, as generally depicted on the map
			 entitled Proposed Alpine Lakes Wilderness Additions and dated
			 December 3, 2009, which is incorporated in and shall be considered to be a part
			 of the Alpine Lakes Wilderness.
			(b)Administration
				(1)ManagementSubject to valid existing rights, the land
			 designated as wilderness by subsection (a) shall be administered by the
			 Secretary of Agriculture (referred to in this section as the
			 Secretary), in accordance with the Wilderness Act (16 U.S.C. 1131
			 et seq.), except that any reference in that Act to the effective date of that
			 Act shall be considered to be a reference to the date of enactment of this
			 Act.
				(2)Map and
			 Description
					(A)In
			 GeneralAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and a legal description of the land designated as wilderness by subsection
			 (a) with—
						(i)the
			 Committee on Natural Resources of the House of Representatives; and
						(ii)the
			 Committee on Energy and Natural Resources of the Senate.
						(B)Force of
			 LawA map and legal description filed under subparagraph (A)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct minor errors in the map and legal description.
					(C)Public
			 AvailabilityThe map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Forest Service.
					(c)Incorporation of
			 acquired land and interests in landAny land or interests in land
			 within the Proposed Alpine Lakes Wilderness Additions Boundary, as generally
			 depicted on the map entitled Proposed Alpine Lakes Wilderness
			 Additions and dated December 3, 2009, that is acquired by the United
			 States shall—
				(1)become part of the wilderness area;
			 and
				(2)be managed in
			 accordance with subsection (b)(1).
				3.Wild and Scenic
			 River DesignationsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(__)Middle Fork Snoqualmie,
				WashingtonThe 27.4-mile segment from the headwaters of the
				Middle Fork Snoqualmie River near La Bohn Gap in NE 1/4
				sec. 20, T. 24 N., R. 13 E., to the northern boundary of sec. 11, T. 23 N., R.
				9 E., to be administered by the Secretary of Agriculture in the following
				classifications:
					(A)The approximately 6.4-mile segment
				from the headwaters of the Middle Fork Snoqualmie River near La Bohn Gap in NE
				1/4 sec. 20, T. 24 N., R. 13 E., to the west section line
				of sec. 3, T. 23 N., R. 12 E., as a wild river.
					(B)The approximately 21-mile segment from
				the west section line of sec. 3, T. 23 N., R. 12 E., to the northern boundary
				of sec. 11, T. 23 N., R. 9 E., as a scenic river.
					(__)Pratt River,
				WashingtonThe entirety of the Pratt River in the State of
				Washington, located in the Mount Baker-Snoqualmie National Forest, to be
				administered by the Secretary of Agriculture as a wild
				river.
				.
		
